Citation Nr: 0117165	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  98-05 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from May 1975 to October 1975, in 
addition to reserve duty through 1981.  

This matter arose from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the benefit sought.  The appellant 
timely appealed the denial.

Subsequent to the docketing of the case at the Board, 
additional evidence was received from the veteran.  The 
veteran submitted a waiver of RO consideration, therefore, 
the Board will proceed with its review.  38 C.F.R. § 20.1304 
(c) (2000).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The probative medical evidence of record does not support 
a finding that a current low back disability is related to 
the veteran's service, including an incident of service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he injured his back during a 
parachute jump in 1980, while performing his reserve duty and 
that service connection is in order for a low back 
disability.  There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that the VA has fulfilled its duties to the 
veteran as outlined in the Act.  Specifically, the RO has 
conducted extensive development and specifically requested 
that the veteran provide information showing that he had a 
low back disability as a result of his service.  The RO has 
also requested all treatment records for this disability.  
The veteran was informed that he needed to submit any 
evidence he had that supported his claim.  The veteran was 
asked to provide names of treating sources so that records to 
support his claim could be obtained.  The veteran underwent 
two examinations to further enable VA to fully evaluate the 
claim.  Finally, the veteran was provided with the laws and 
regulations relating to service connection in the statement 
of the case as well as the supplemental statements of the 
case.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§  1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (2000).  Where a veteran served 
continuously for ninety days or more during a period of war 
or after December 31, 1946, and certain diseases, including 
arthritis become manifest to a degree of ten percent within 
one year of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to have been chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
In general, service connection will be established if the 
evidence supports the claim or is in relative equipoise; only 
if a fair preponderance of the evidence is against the claim 
will the claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Active service includes any period of active duty for 
training during which the individual was disabled from a 
disease or an injury incurred in the line of duty, or a 
period of inactive duty training during which the veteran was 
disabled from an injury incurred in the line of duty.  See 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, active duty 
for training includes full-time duty in the Armed Forces 
performed by the Reserves for training purposes.  See 
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) (2000).  Reserves 
means a member of a reserve component of one of the Armed 
Forces, including the Army National Guard of the United 
States.  See 38 U.S.C.A. § 101(26), (27).

It is uncontroverted that the veteran has been treated for 
problems with low back pain since October 1980.  He has been 
treated by chiropractors and medical doctors for pain and 
related problems.  It is further documented that in July 1993 
he underwent discectomy and hemilaminectomy at L3-4 and L4-5 
for severe stenosis.  This surgery was performed by the 
veteran's neurosurgeon, George S. Stefanis, M.D.  In a 
written statement dated in February 1995, Dr. Stefanis 
indicated that he first saw the veteran in June 1992 for 
treatment of bulging and herniated discs.  Dr. Stefanis 
opined that the reported history of injury related to 
repetitive parachute jumps in service could very easily have 
caused the disc to begin to deteriorate and could have 
possibly caused an early disc herniation.  

The veteran has continued to be periodically symptomatic with 
low back pain and the record shows treatment through the 
present time.  The critical issue in this case, however, is 
whether a low back injury which led to a low back disability 
was incurred during the veteran's service.  See 38 U.S.C.A. § 
101(22), (24); 38 C.F.R. § 3.6(a), (c).  Although much of the 
later-dated evidence shows a reported history of injury to 
the back related to a parachute jump, the reported history at 
the time of the treatment in 1980 shows a reported history of 
non-service-related injury.  

The veteran worked a civilian job during 1980, the relevant 
year that he was also in the Army reserves.  Primarily, he 
worked as a sewing machine repairman.  It has been reported 
that his duties involved lifting between 45 and 50 pounds at 
that job.  Service medical records are negative for 
complaints or findings of a low back disorder with one 
exception.  In his report of medical history dated in January 
1981, the veteran reported a back problem and recurrent back 
pain.  It was noted that he had a back injury and that he 
dislocated two discs.  He reported that he had been treating 
with Dr. Brann, a chiropractor, for two months.  Records from 
The Bibb Company, the veteran's employer at the time, show 
that the veteran was off work for two weeks in October 1980 
when he was being treated for low back problems.  Insurance 
records from the company note, "states he bent forward and 
caught his back," in response to the question of how the 
injury occurred.  It was reported that the injury occurred at 
home.  An accompanying physician's report dated in October 
1980 from Dr. Brann shows that the veteran was being treated 
by Dr. Brann for injury that occurred at home when the 
veteran, "was getting out of his truck and got a catch in 
his lower back."  X-rays showed disc herniation at L3-4, L4-
5.  Also noted was muscle spasm, pain and shingles on the 
right side of the lower lumbar spine.  It has been reported 
that he was treated by Dr. Brann from 1980 to 1987.  

Additional records show treatment for acute back pain and 
increasing problems.  In October 1983, the veteran sought 
treatment from neurosurgeon Joe Sam Robinson, Jr., M.D., for 
radiating low back pain.  Dr. Robinson CT scan of the spine 
showed moderate bulge with relatively narrow spinal canal at 
L4-5.

Records available from Dr. Brann's practice show treatment 
from November 1985.  The treatment note from Dr. Brann dated 
in 1985 shows that the veteran hurt his back when boxing up a 
parachute in October 1985.  Additional records show that, at 
that time, the veteran worked at Warner Robins Air Force 
Base, where he worked through at least 1998.  Dr. Brann noted 
in 1985 that the veteran had been picking up a 110 pound 
parachute when he felt pain in the low back.  The next day, 
he woke up and the back was sore, and it was hard for him to 
get up.  He reported about a week after the injury that he 
was told he had to return to work.  He was next treated by 
Dr. Brann in June 1986, when he reportedly lifted a cross tie 
and he started getting back pain again.

Records from Jack Duke, M.D., show treatment from January 
1987 for episodes of back pain and strain, with a diagnosis 
of herniated lumbar disc with spinal stenosis in 1992.  

A statement from Joseph B. Gay, D.C., dated in February 1995 
shows that the veteran was treated in 1991 for low back pain.  
Dr. Gay notes a reported history of low back pain dating from 
a parachute accident in 1980.  The doctor opined that the 
current back problems were in fact caused by the injuries 
incurred parachuting in 1980.  

In a February 1995 letter, Dr. Stefanis reported that in 1992 
the veteran reported a history of parachute jumping as the 
cause of the back pain.  

A report of VA examination dated in May 1995 shows a 
pertinent diagnosis of chronic low back pain secondary to 
degenerative disc disease at L3-5 levels with status post 
spinal fusion per veteran's history with positive clinical 
and radiographic findings.  

In December 1995, Dr. Stefanis submitted an opinion based on 
his examination of the veteran and his review of the file.  
He opined that the degenerative disc disease and disc 
protrusions that were seen in the veteran were associated 
with and continually aggravated by the patient's repetitive 
parachute jumping from 1979 to 1981 in the Army reserves.  
Dr. Stefanis pointed out that the veteran really had no 
problems with his back prior to the jumps, and that he had no 
real history of heavy lifting at his current employment.  

The veteran has submitted several lay statements in support 
of his claim.  These statements are from individuals who 
essentially aver that they observed the veteran before and 
after the parachuting and that he became symptomatic with low 
back pain following jumps in 1980.  The individuals making 
these statements include fellow-serviceman who served with 
the veteran and the veteran's spouse.  At his hearing, the 
veteran testified to his recollection of hurting himself 
during a jump in late September 1980.  He reported that he 
did not seek treatment or report the back pain immediately 
since he felt it would probably subside.  This statement is 
supported by the lay statement of [redacted], Chief 
Warrant Officer of the veteran's unit at the time of the 
veteran's service.  In February 1999, Mr. [redacted] wrote that 
he recalls the veteran's unit performing jumps in 1980.  Mr. 
[redacted] attested to the veteran's high moral character, and 
stated that he had no doubt that the accident happened 
exactly as the veteran described.  

In November 1999, the veteran underwent a VA examination to 
determine the etiology of any current back disability.  The 
examiner reviewed the veteran's medical history and 
acknowledged the reported injury in 1980.  Following 
examination, the examiner's impression was low back pain, 
status post L3-4 and L4-5 spinal fusion with instrumentation.  
The examiner stated it was quite difficult to say if the 
condition was related to a parachute jump in 1980, but he 
continued on to state that, it was very likely that the 
veteran's current condition was related to degenerative 
changes from normal aging as well as problems with the 
previous surgery.  The examiner stated that he could not rule 
out that the previous parachute jump injury was contributing 
to the current condition but that he found it unlikely.  In 
an addendum, the examiner stated that he reviewed the file 
and considered the reports from Drs. Brann and Stefanis.  He 
noted the specific report of non-service related injury to 
the back when the veteran presented for treatment from Dr. 
Brann.  The examiner stated again that although he could not 
rule out the parachute jump as the main contributing factor 
that caused the veteran to need surgery, he felt it was 
unlikely.  However, the doctor noted that he was limited in 
that he was unable to see the veteran at the time the injury 
occurred.  

Additionally, in his evidence submitted to the Board in May 
2001 with a waiver of RO consideration, the veteran submitted 
additional lay statements and medical evidence.  A letter 
from Dr. Stefanis dated in November 2000 shows that the 
doctor revised his earlier statement to read that the veteran 
had no history of heavy lifting at the time he was making 
parachute jumps in 1980.  The doctor acknowledged that the 
veteran was at the time of the jumps working as a sewing 
machine repairman and lifted machines that weighed 45 to 50 
pounds.  

A vocational evaluation and assessment dated in June 1998 was 
also submitted.  This consisted of a series of psychological 
and behavioral tests.  The veteran reported the history of 
injury related to a parachute jump in September 1980.  The 
reported reinjury occurred a few weeks later when he was 
getting out of his truck in October 1980.  Also noted was his 
work history which showed that he was still employed at 
Warner Robins Air Force Base.

Lay statements suggest and personnel and administrative 
records confirm that the veteran was engaging in parachute 
jumps in while in the Reserves in September 1980.  However, 
the Board also notes the lack of documented evidence of the 
injury following and related to the jump, in conjunction with 
the reports of injury occurring at home when treatment was 
actually sought in 1980 and 1985.  The Board has also 
considered the lay opinions.  However, the Board finds that 
the preponderance of the evidence is against the claim, and 
that it must be denied.  The Board stresses that although the 
veteran maintains now that his current problems are related 
to a hard parachute landing in September 1980, lay persons 
are not competent to provide an opinion as to matters 
requiring medical expertise, such as the actual etiology of 
the current back disability.  See Espiritu. v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, the earlier reports by the 
veteran that his injury occurred at home and while he was 
getting out of his truck do not support his subsequently 
reported history.  

The Board is persuaded that the history reported at the time 
of treatment is a more accurate reflection of the 
circumstances surrounding the inception of the low back pain 
than later-dated documents that report a more favorable 
history.  Further, the Board finds the opinion of the VA 
examiner who conducted the 1999 VA examination to be 
persuasive, as it includes a thorough review of the entire 
medical record.  The examiner also explained his reasons for 
his opinion and noted his consideration of the favorable 
opinion of Dr. Stefanis.  The Board finds the opinion of Dr. 
Gay to be of less probative value in ascertaining the 
etiology of the disc disease because the opinion was based on 
the veteran's reported history.  The opinion presumes the 
veteran injured his back while parachuting in 1980.  The 
Board finds that the preponderance of the evidence in the 
actual record does not support this presumption.  Further, 
the VA examiner in 1999 did not indicate that the veteran did 
not injure his back, rather, he opined that it was unlikely 
that the current back disability was related to a parachute 
jump in service.  The Board may adopt a particular medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the material evidence of record that 
appears to support a claimant's position.  See Wray v. Brown, 
7 Vet. App. 488, 493 (1995).  Thus, for the reasons set forth 
above, the VA report of 1999 is accorded greater probative 
value than the other opinions and is in essence adopted.

The evidence in support of the appellant's claim that the 
veteran's current back disability occurred as a result of 
parachute jumps during service consists of lay statements of 
record and medical opinion which relied predominantly on a 
history reported by a lay person, the veteran, not accepted 
as likely to have occurred.  The reason for accepting the 
1999 VA opinion is set forth in the previous paragraph.  As 
to the lay statements, the Board again notes that lay persons 
are not competent to provide an opinion as to matters 
requiring medical expertise.  See Espiritu. v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the Board finds the lay 
opinions as to the possible etiology of medical disorders 
causing or contributing to the veteran's back disability have 
no probative value for the purpose of establishing service 
connection.  Again, it is undisputed that the veteran did 
engage in jumps in September 1980.  The evidence simply shows 
that it is unlikely that the jump(s) caused the current back 
disability.  Although the veteran also may have experienced 
pain after a jump, there is no record of a report of such 
injury until many years later.  The most persuasive, credible 
evidence as to what happened in 1980 shows that the veteran 
did not seek treatment for pain related to a jump.  Instead, 
he sought treatment in 1980 for an injury that occurred at 
home.  Finally, the most probative medical opinion is 
unfavorable to the veteran.  When all of the evidence is 
considered, the evidence is not evenly balanced or in favor 
of the veteran, but rather the preponderance of the evidence 
is against the claim.  As such, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a low back disability is denied.  


		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

